DETAILED ACTION
1.      Claims 1 - 12 of U.S. Application No. 16530085 filed on 03/25/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. In particular, Claim 1 is rejected in the non-final Office Action of 12/24/2020 under 35 USC 103 for being obvious over Fasterding (AU 627487) in view of Nettelhoff (US 5497042). In the rejection of claim 1, Fasterding disclosed all the limitations of claim 1 except for the material of the claimed insulating sleeve. The Examiner provided Nettelhoff to teach the claimed material. The Applicant argues in 03/25/2021 the following regarding Nettelhoff:

    PNG
    media_image1.png
    341
    875
    media_image1.png
    Greyscale

As explained in the Office Action, Fasterding discloses all the limitations of claim 1 including the argued limitations of “the slip rings being placed onto an insulating 
Further, the Applicant alleged that the Examiner relies on the thermal capacity mentioned in Nettelhoff to disclose the claimed thermal conductivity. This is incorrect, the thermal capacity mentioned by Nettelhoff was never relied on in the Office Action. Clearly the Examiner relied on the fact that Nettelhoff discloses the same insulating material (ceramic fiber mixed with polymer) as the claimed material. And since Nettelhoff discloses the same material as the claimed material, their characteristics are essentially the same (MPEP 2112.01, see also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)) including their thermal conductivity.
Thus the office Action proposes using the insulating material of Nettelhoff in the insulating sleeve of Fasterding for its high thermal and mechanical capacities.
Furthermore, the Applicant argues the following in page 5, para 6:

    PNG
    media_image2.png
    295
    1118
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. Nettelhoff discloses the same insulating material as the disclosed material. Same materials necessarily exhibit same characteristics such as the thermal conductivity (MPEP 2112.01, see also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)). That being said Nettelhoff discloses an insulating material that exhibits a thermal conductivity of at least 2 W/mK as required by claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fasterding et al. (AU627487; hereinafter, “Fasterding”) in view of Nettelhoff (US 5497042; Hereinafter, “Nettelhoff”).
Regarding claim 1: Fasterding discloses a rotor (10) of an electric machine, in particular of a claw pole machine (page 7, line 2), having a slip ring arrangement (holder 20, and rings 14) with two slip rings (14a, and 14b), each of the slip rings (14a, and 14b) being arranged on a rotor shaft (12) of the rotor (10) and connected via a respective 
(a) made from an insulating sleeve material (molded plastic; page 8, last para.),
(b) of electrically insulating configuration (since it is made of plastic), and 
(c) seated directly on the rotor shaft (fig. 1).

    PNG
    media_image3.png
    755
    1106
    media_image3.png
    Greyscale

Fasterding does not specifically disclose that the insulating sleeve having a thermal conductivity of at least 2 W/mK.
Nettelhoff discloses forming an insulating sleeve (reinforcing ring 1 ring) for a collector (formed of lamella 5, which function similar to the slip rings) made of ceramic fibers (col. 3, lines 14-18, and col. 2, line 52-53) or fiber reinforced synthetic resin (which is the same materials disclosed by the Applicant to produce at least the claimed thermal conductivity; see the specifications, page 8, line 3) to provide an insulating sleeve with high mechanical and thermal capacity (Nettelhoff, col. 1, lines 60-61).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating 
Regarding claim 2/1, and 3/2/1: Fasterding in view of Nettelhoff disclose the limitations of claim 1 but does not disclose that the insulating sleeve material comprising a material mixture of polymer and a filler.
Nettelhoff further discloses that the insulating sleeve material comprising a material mixture of polymer (plastic) and a filler (fibers)(col. 2, lines 52-53) to provide an insulating sleeve with high mechanical and thermal capacity (Nettelhoff, col. 1, lines 60-61).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating sleeve of the rotor of Fasterding in view of Nettelhoff with the insulating sleeve material comprising a material mixture of polymer and a filler as further disclosed by Nettelhoff to provide an insulating sleeve with high mechanical and thermal capacity (Nettelhoff, col. 1, lines 60-61).
Regarding claim 6/1: Fasterding in view of Nettelhoff disclose the limitations of claim 1 and Fasterding further discloses two contact tabs (24; fig. 6-8), each of the contact tabs being connected to a respective one of the slip rings (14a, and 14b; fig. 6-8) and lying between the respective one of the slip rings (14a, and 14b) and a corresponding one of the busbars (15a’ and 15b’).
Regarding claim 7/6/1: Fasterding in view of Nettelhoff disclose the limitations of claim 6 and Fasterding discloses one of the contact tabs (24) protruding into a slot (the 
Regarding claim 8/7/6/1: Fasterding in view of Nettelhoff disclose the limitations of claim 7 and Fasterding discloses that the wall of the insulating sleeve (20) have a thickness (radial thickness as seen in at least fig. 2).
And however the combination does not disclose specifically that the wall thickness of at most 1 mm or of at most 2 mm or of from 1.5 mm to 2.5 mm. it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(MPEP 2144.05.II).
In this case since the general conditions of the claim (such as the insulating sleeve with a thickness) is disclosed, it is NOT inventive to run routine calculations/experimentations to discover the workable range of the wall thickness based in known factors, for example, the electrical current of the slip ring and the bus bar, and so on. One having ordinary skill in the art would be motivated to have the wall thickness in the range as claimed to optimally transfer the heat from the slip rings to the shaft.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating sleeve of the rotor of Fasterding in view of Nettelhoff with wall thickness of at most 1 mm or of at most 2 mm or of from 1.5 mm to 2.5 mm to optimally transfer the heat from the slip rings to the shaft.
Regarding claim 12/1: Fasterding in view of Nettelhoff disclose the limitations of claim 1 and Fasterding discloses an electric machine (the alternator in fig. 1), in particular a claw pole machine (page 7, line 1 - 3), having a rotor (10).
Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fasterding in view of Nettelhoff as applied to claim 1 above and as evidenced by Omae et al. (US 9045156; Hereinafter, “Omae”).
Regarding claim 4/1: Fasterding in view of Nettelhoff disclose the limitations of claim 1 including the insulating sleeve (20 of Fasterding) material comprising a ceramic (as disclosed by Nettelhoff in col. 3, lines 14 -18).
However the combination does not disclose that the insulating ceramic material having a thermal conductivity of at least 170 W/mK.
Omae discloses that the aluminum nitride (which is ceramic) has a thermal conductivity: 180 W/mk (col. 6, lines 6 - 10) since ceramics are known for its high thermal conductivity (Omae col. 6, lines 6 – 10).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating sleeve of the rotor of Fasterding in view of Nettelhoff with insulating sleeve material comprising a ceramic and having a thermal conductivity of at least 170 W/mK as further disclosed by Nettelhoff and evidenced by Omae since ceramics are known for its high thermal conductivity (Omae col. 6, lines 6 – 10).
Regarding claim 5/4/1: Fasterding in view of Nettelhoff disclose the limitations of claim 4, but does not disclose that the insulating sleeve material comprising a ceramic fiber composite material.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating sleeve of the rotor of Fasterding in view of Nettelhoff with the insulating sleeve material comprising a ceramic fiber composite material as further disclosed by Nettelhoff to provide an insulating sleeve with high mechanical and thermal capacity (Nettelhoff, col. 1, lines 60-61).
Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fasterding in view of Nettelhoff as applied to claim 1 above and in further view of Tourneau et al (US 2623188; Hereinafter, “Tourneau”).
Regarding claim 9/8/7/6/1: Fasterding in view of Nettelhoff disclose the limitations of claim 8, but does not disclose that the rotor shaft having a shaft section configured to receive the slip rings, the shaft section forming at least one longitudinal groove extending in a longitudinal direction for receiving electric contacts of the slip rings.
Tourneau discloses a that the rotor shaft (1) having a shaft section (the portion of the shaft receiving the slip ring unit and seen in fig. 1) configured to receive the slip rings (5), the shaft section forming at least one longitudinal groove (28, 29) extending in a longitudinal direction for receiving electric contacts (21, and 30; fig. 1) of the slip rings (5).

Regarding claim 10/9/8/7/6/1: Fasterding in view of Nettelhoff and Tourneau disclose the limitations of claim 9, but does not disclose that the shaft section forming two longitudinal grooves spaced apart from one another, each of the longitudinal grooves being configured to receive an electric contact of a respective one of the slip rings.
Tourneau further discloses that the shaft section forming two longitudinal grooves (28, and 29) spaced apart from one another (fig. 1), each of the longitudinal grooves being configured to receive an electric contact (21, and 30) of a respective one of the slip rings (5).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating sleeve of the rotor of Fasterding in view of Nettelhoff and Tourneau with the shaft section forming two longitudinal grooves spaced apart from one another, each of the longitudinal grooves being configured to receive an electric contact of a respective one of the slip rings as disclosed by Tourneau to decrease the radial thickness of the slip ring unit.
Regarding claim 11/9/8/7/6/1: Fasterding in view of Nettelhoff and Tourneau disclose the limitations of claim 9, including the one longitudinal groove.
Fasterding further discloses that plastic material overmolded at least partially on at least one of a corresponding busbar (15a’, and 15b’) and a corresponding contact tab (24).
Inserting the overmolded busbars and tabs in the grooved taught by Tourneau results in the claimed structure in claim 11.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating sleeve of the rotor of Fasterding in view of Nettelhoff and Tourneau with in each of the at least one longitudinal groove, plastic material overmolded at least partially on at least one of a corresponding busbar and a corresponding contact tab as disclosed by Tourneau to decrease the radial thickness of the slip ring unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Examiner, Art Unit 2832